Citation Nr: 0815754	
Decision Date: 05/14/08    Archive Date: 05/23/08

DOCKET NO.  05-08 369	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
 in Hartford, Connecticut


THE ISSUES

1.  Entitlement to an initial rating in excess of 20 percent 
for diabetes mellitus (DM).

2.  Entitlement to service connection for hypertension, to 
include as secondary to service-connected DM.

3.  Entitlement to service connection for a skin condition of 
each hand, claimed as secondary to service-connected DM.

4.  Entitlement to service connection for a skin condition, 
not affecting the hands, to include as secondary to herbicide 
exposure and secondary to service-connected DM.

5.  Entitlement to an initial rating in excess of 10 percent 
for peripheral neuropathy of the left lower extremity.  

6.  Entitlement to an initial rating in excess of 10 percent 
for peripheral neuropathy of the right lower extremity.


REPRESENTATION

Appellant represented by:	Connecticut Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

L. A. Rein, Associate Counsel


INTRODUCTION

The veteran had active military service from January 1962 to 
August 1966.

These matters come before the Board of Veterans' Appeals 
(Board) on appeal of October 2003 and February 2004 rating 
decisions.

In the October 2003 decision, the RO granted service 
connection and assigned an initial 20 percent rating for 
diabetes mellitus associated with herbicide exposure, 
effective July 7, 2002.   

In the February 2004 decision, the RO denied service 
connection for hypertension, a skin condition, and a skin 
condition of the hands, secondary to service-connected DM.  
The veteran filed a notice of disagreement (NOD) in May 2004 
with the initial 20 percent rating assigned for DM, and the 
denial of service connection for the remaining disabilities.  
In January 2005, the RO issued a statement of the case (SOC) 
and the veteran filed a substantive appeal (via a VA Form 9, 
Appeal to Board of Veterans' Appeals) in February 2005.

As reflected on the title page, the Board has recharacterized 
the claims for service connection on appeal consistent with 
the veteran's assertions and with what the RO has actually 
adjudicated.

The Board notes that the Disabled American Veterans (DAV) 
previously represented the veteran in this appeal.  In 
January 2007, the veteran submitted a duly executed VAF 21-22 
that appointed the State of Connecticut, Department of 
Veterans Affairs as his accredited representative.  Such 
appointment revoked the prior representation from that date 
forward.

Because the veteran has disagreed with the initial rating 
assigned following the grant of service connection for DM, 
the Board has characterized this matter on appeal in light of 
the distinction noted in Fenderson v. West, 12 Vet. App. 119, 
126 (1999) (distinguishing initial rating claims from claims 
for increased ratings for already service-connected 
disability). 

For the reasons addressed below, these matters are being 
remanded to the RO via the Appeals Management Center (AMC), 
in Washington, DC.  VA will notify the veteran when further 
action, on his part, is required. 


REMAND

The record reflects that the RO last issued a supplemental 
SOC (SSOC) addressing the matters on appeal in June 2005.  
However, after the issuance of the June 2005 SSOC but prior 
to the RO's certification of the appeal to the Board in March 
2008, a significant amount of evidence pertinent to the 
claims on appeal was added to the record.  This evidence 
consists of VA outpatient records, dated from June 2005 to 
February 2008; a November 2005 letter from the veteran's 
private physician addressing the severity of the veteran's 
service-connected DM; private medical records, dated from 
June 2005 to January 2006, an April 2006 lay statement from a 
former colleague regarding the effects of the veteran's 
service-connected disabilities on employment, an April 2006 
letter from the veteran's wife pertaining to all the matters 
on appeal, as well as the report of a March 2007 VA 
peripheral nerves examination and an August 2007 VA DM 
examination.

The Board finds that the additional evidence is pertinent to 
each of the claims on appeal.  In this case, the RO has not 
considered the additional evidence, readjudicated the claims, 
and issued a supplemental SOC (SSOC) reflecting such 
adjudication.  Under these circumstances, the Board has no 
alternative, but to remand these matters to the RO for 
consideration of each claim in light of the additional 
evidence received, in the first instance, and for issuance of 
a SSOC reflecting such consideration.  See 38 C.F.R. §§ 
19.31, 19.37 (2007).

Prior to the RO's readjudication of the claims on appeal, the 
Board finds that additional notice and development is 
warranted.

Initially, the Board notes, that the veteran was provided 
with correspondence in January 2005 that addressed the 
general requirements of VA's duty to assist the veteran as 
well as some of the requirements necessary to establish 
compensation under 38 C.F.R. § 3.310.  However, the Board 
points out effective October 10, 2006, 38 C.F.R. § 3.310 was 
amended to include that any increase in severity of a 
nonservice-connected disease or injury that is proximately 
due to or the result of a service-connected disease or 
injury, and not due to the natural progress of the 
nonservice-connected disease, will be service connected.  It 
was noted, however, that VA will not concede a nonservice-
connected disease or injury was aggravated by a service-
connected disease or injury unless the baseline level of 
severity of the nonservice-connected disease or injury is 
established by medical evidence created before the onset of 
aggravation or by the earliest medical evidence created at 
any time between the onset of aggravation and the receipt of 
medical evidence establishing the current level of severity 
of the nonservice-connected disease or injury.  38 C.F.R. § 
3.310(b) (effective after October 10, 2006); see also 71 Fed. 
Reg. 52744 (Sept. 7, 2006) (noting the revision was required 
to implement the Court's decision in Allen v. Brown, 7 Vet. 
App. 439 (1995)).  The opinions of record rendered by VA 
examiners do not address aggravation as required by the 
revised regulations of 38 C.F.R. § 3.310.

Furthermore, the December 2004 VA skin disease examiner noted 
skin lesions of the legs and scalp and indicated that the 
skin condition was not related to the service-connected 
diabetes mellitus.  While the examiner discussed some of the 
veteran's medical history, he did not have the veteran's 
claims file to review in connection with the examination.  In 
addition, at that time it was noted that the veteran was 
scheduled to see a private dermatologist, Dr. Friedman, at 
the Windham Hospital, whose records have not been obtained 
and an addendum was not sought from this VA examiner.  
Furthermore, as the RO has confirmed that the veteran had 
service in the Republic of Vietnam; an opinion has not been 
obtained whether any diagnosed skin condition is related to 
Agent Orange exposure.   

It has long been held that the statutory duty to assist 
requires a thorough and contemporaneous medical examination, 
especially in cases where there exists ambiguities and 
uncertainties relative to the claimed disorder, the Board 
must remand the claim for clarification.  See Shipwash v. 
Brown, 8 Vet. App. 218, 222 (1995); see 38 C.F.R. § 4.2 (If 
the findings on an examination report do not contain 
sufficient detail, it is incumbent upon the rating board to 
return the report as inadequate for evaluation purposes.).  
In regards to claims for higher ratings, VA's duty to assist 
also requires a "thorough and contemporaneous medical 
examination" that is sufficient to ascertain the current 
level of disability, and accounts for its history.  Floyd v. 
Brown, 9 Vet. App. 88, 93 (1995).  Thus, medical examinations 
must consider the records of prior medical examinations and 
treatment in order to assure a fully informed decision. 
Caffrey v. Brown, 6 Vet. App. 377, 381 (1994); see also 
Godfrey v. Brown, 8 Vet. App. 113 (1995).  The veteran's 
service treatment records and other related documents should 
be reviewed by each examiner, thereby enabling them to form 
an opinion on an independent basis.  Elkins v. Brown, 5 Vet. 
App. 474, 478 (1993); see also Swann v. Brown, 5 Vet. App. 
229 (1993) and Powell v. West, 13 Vet. App. 31, 35 (1999) 
(error for Board to rely on inadequate examination).

Accordingly, the Board finds that new examinations and 
medical opinions are necessary.  See 38 U.S.C.A. § 5103A; See 
also McLendon v. Nicholson, 20 Vet. App. 79 (2006).

To ensure that all due process requirements are met, before 
issuing the SSOC addressed above, the RO should give the 
veteran another opportunity to present pertinent information 
and/or evidence, notifying him that he has a full one-year 
period for response.  See 38 U.S.C.A § 5103(b)(1) (West 
2002); but see also 38 U.S.C.A. § 5103(b)(3) (West Supp. 
2006) (amending the relevant statute to clarify that VA may 
make a decision on a claim before the expiration of the one- 
year VCAA notice period).  The RO should request that the 
veteran furnish all pertinent evidence in his possession, as 
well as ensure that its notice meets the requirements of the 
decision in Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006), as appropriate.

After providing the appropriate notice, the RO should obtain 
any additional evidence for which the veteran provides 
sufficient information and, if necessary, authorization, 
following the procedures prescribed in 38 C.F.R. § 3.159 
(2007).

The actions identified herein are consistent with the duties 
imposed by the Veterans Claims Assistance Act of 2000 (VCAA).  
See 38 U.S.C.A. §§ 5103 and 5103A (West 2002 & Supp. 2005) 
and 38 C.F.R. § 3.159 (2007).  However, identification of 
specific actions requested on remand does not relieve the RO 
of the responsibility to ensure full compliance with the VCAA 
and its implementing regulations.  Therefore, in addition to 
complying with the specific actions requested below, the RO 
should also take any other notification and/or development 
action required by the VCAA prior to adjudicating each claim 
on appeal.  The RO's adjudication of the claim for a higher 
initial rating for DM should include consideration of whether 
"staged rating" (assignment of different ratings for 
different periods of time, based on the facts found), 
pursuant to Fenderson, is warranted.

Lastly, during the pendency of this appeal, by a September 
2005 decision, the RO, in pertinent part, granted service 
connection and assigned separate 10 percent disability 
ratings for neuropathy of the left and of the right lower 
extremity, each as secondary to service-connected DM.  In 
December 2005, the veteran submitted his NOD with the initial 
10 percent ratings assigned for each extremity.  The RO has 
not, however, issued an SOC concerning these issues.  When an 
appellant files a timely NOD and there is no SOC issued, the 
Board should remand, rather than refer, the issue to the RO 
for the issuance of a SOC.  Manlincon v. West, 12 Vet. App. 
238 (1999).  After the RO has issued the SOC, the claims 
should be returned to the Board only if the veteran perfects 
a timely appeal.  See Smallwood v. Brown, 10 Vet. App. 93, 97 
(1997).

Accordingly, these matters are hereby REMANDED to the RO, via 
the AMC, for the following action:

1.  The RO should send to the veteran and 
his representative a VCAA-compliant 
letter requesting that the veteran 
provide sufficient information, and if 
necessary, authorization to enable it to 
obtain any additional evidence pertinent 
to each of the claims on appeal that is 
not currently of record.

The notice letter should explain how to 
establish entitlement to an initial 
higher rating for DM and provide notice 
of the evidence required to substantiate 
a claim for secondary service connection, 
to include the amendment to 38 C.F.R. § 
3.310, effective October 10, 2006, in 
accordance with Allen, supra.  The letter 
should also notify the veteran of the 
type of evidence that is his ultimate 
responsibility to submit, and invite the 
veteran to submit all pertinent evidence 
in his possession that is not already of 
record.

Request the veteran to identify, and 
provide releases for any additional, 
relevant private treatment records that 
he wants VA to help him obtain, to 
include any records of treatment received 
after discharge from service in August 
1966.  The RO should specifically request 
that the veteran identify and provide 
authorization to enable it to obtain the 
treatment records from Dr. Levitt, a hand 
physician, that R. J. LaGuardia, M.D., 
referred him to in February 2002 (see Dr. 
LaGuardia's February 5, 2002 treatment 
record and referral) and Dr. Friedman, a 
private dermatologist at the Windham 
Hospital that the veteran informed the 
December 2004 VA examiner he was 
scheduled to see, as noted above.  
 
The RO should ensure that its letter 
meets the requirements of Dingess/Hartman 
(cited to above), as appropriate.  The 
RO's letter should clearly explain to the 
veteran that he has a full one-year 
period to respond (although VA may decide 
the claim within the one-year period).

2.  If the veteran responds, the RO 
should assist him in obtaining any 
additional evidence identified by 
following the current procedures set 
forth in 38 C.F.R. § 3.159.  All 
records/responses received should be 
associated with the claims file.  If any 
records sought are not obtained, the RO 
should notify him and his representative 
of the records that were not obtained, 
explain the efforts taken to obtain them, 
and describe further action to be taken

3.  After all available records and/or 
responses from each contacted entity have 
been associated with the claims file, or 
the time period for the veteran's 
response has expired, the RO should 
arrange for the veteran to undergo 
appropriate VA endocrinology/diabetes and 
dermatology examinations, by physicians, 
at a VA medical facility.  The entire 
claims file, to include a complete copy 
of this REMAND, must be made available to 
each physician designated to examine the 
veteran, and the report of each 
examination should include discussion of 
the veteran's documented medical history 
and assertions.  

All appropriate tests and studies and/or 
consultation(s) should be accomplished 
(with all findings made available to the 
examiner prior to the completion of his 
or her report), and all clinical findings 
should be reported in detail.  Each 
physician should set forth the complete 
rationale for all opinions expressed and 
conclusions reached.

The claims file should first be returned 
to the August 2007 examiner who conducted 
the VA diabetes examination, if 
available, to clearly determine the 
nature, severity and extent of all 
manifestations of the veteran's service-
connected diabetes mellitus disability, 
to include clearly listing all additional 
complications resulting from/due to his 
diabetes.

The examiner should specifically comment 
on whether the veteran requires insulin, 
oral medication, restricted diet, 
regulation of activity, or 
hospitalization for hypoglycemic 
reactions or ketoacidosis.  The examiner 
should comment, as well, on whether 
maintenance of the veteran's diabetes 
mellitus requires regular visits to a 
diabetic care provider, and if so, the 
regularity with which those visits are 
necessary.

The physician should also offer an 
opinion, consistent with sound medical 
principles, as to whether it is at least 
as likely as not (i.e., 50 percent or 
greater probability) that the veteran's 
diagnosed hypertension (a) was caused, or 
(b) is aggravated by his service-
connected diabetes, (c) or is otherwise 
related to service.  If aggravation is 
found, the examiner should attempt to 
quantify the degree of additional 
disability resulting from the 
aggravation, consistent with 38 C.F.R. 
§ 3.310(a) (as revised effective in 
October 2006).

If the prior physician is unavailable, or 
is unable to provide the requested 
information with any degree of medical 
certainty, the RO should arrange for the 
veteran to go undergo VA examination, by 
another physician with appropriate 
expertise, to obtain answers to the 
questions posed above.  

Then, the veteran should be afforded a VA 
dermatology examination to determine the 
nature and etiology of any current skin 
condition(s). The examiner should 
summarize the medical history, including 
the onset and course of any currently 
diagnosed skin condition(s) of the hands, 
and then all other skin conditions 
excluding the hands. The examiner should 
describe each current skin condition and 
the manifestations thereof.   The 
examiner should also discuss the probable 
etiology of any skin condition(s) 
diagnosed, to include whether it is at 
least as likely as not (i.e., 50 percent 
or greater probability) that (a) any 
diagnosed skin condition is related to 
any in-service manifestations, disease, 
injury, or event (to include herbicide 
exposure), or (b) is the result of, 
etiologically related to, or permanently 
worsened by, a service-connected 
disability, to include diabetes mellitus.

4.  To help avoid future remand, the RO 
must ensure that all requested actions 
have been accomplished (to the extent 
possible) in compliance with this REMAND.  
If any action is not undertaken, or is 
taken in a deficient manner, appropriate 
corrective action should be undertaken.  
Stegall v. West, 11 Vet. App. 268 (1998).

5.  After completing the requested 
actions, and any additional notification 
and/or development deemed warranted, the 
RO should readjudicate the claims on 
appeal in light of all pertinent evidence 
(to particularly include the evidence 
received, but not considered by the RO, 
since June 2005) and legal authority.  
The RO's adjudication of the claim for a 
higher initial rating for DM should 
include consideration of whether "staged 
rating", pursuant to Fenderson (cited to 
above), is warranted.

6.  If any benefit sought on appeal 
remains denied, the RO must furnish to 
the veteran and his representative an 
appropriate SSOC that includes clear 
reasons and bases for all determinations, 
and afford them the appropriate time 
period for response before the claims 
file is returned to the Board for further 
appellate consideration.

7.  The RO must furnish to the veteran 
and his representative an SOC with 
respect to the September 2005 decision 
that assigned initial 10 percent ratings 
for neuropathy of the left and the right 
lower extremities, each, as secondary to 
the veteran's service-connected DM, along 
with a VA Form 9, and afford them the 
appropriate opportunity to submit a 
substantive appeal perfecting an appeal 
on these issues.

The veteran and his representative are hereby reminded that 
to obtain appellate review of any matter not currently in 
appellate status, a timely substantive appeal must be 
submitted (as regards to the claims for initial ratings in 
excess of 10 percent for neuropathy of the left and the right 
lower extremities, each, as secondary to the veteran's 
service-connected DM, within 60 days of the issuance of the 
SOC).

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



_________________________________________________
K.J. ALIBRANDO
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).



